Mary Beth Kelly, J.
(concurring). I concur in Justice Markman’s opinion granting the motion for rehearing, vacating this Court’s opinion of December 29, 2010, and *232affirming the Court of Appeals’ judgment of August 28, 2008. I write separately to emphasize, once again, that granting a rehearing motion is not limited to cases in which new legal arguments were presented to the Court and to clarify that this is not a case in which it can fairly be said that “precedent” has been disturbed.
As Justice ZAHRA recently explained in detail in Anglers of the AuSable, Inc v Dep’t of Environmental Quality,1 MCR 7.313(E) governs motions for rehearing in this Court. It is a discretionary rule because it does not contain a standard governing when we should grant a motion for rehearing.2 The rule does not limit our discretion to grant rehearing to only those cases in which a party has presented new legal arguments.3 The rule’s lack of any language limiting our discretion supports the principle that, in addressing a motion for rehearing, it is appropriate for each justice to individually determine whether this Court properly interpreted and applied the law in the case before the Court for rehearing.4 As Justice ZAHRA observed in Anglers, other members of this Court have voted to grant rehearing and overturn precedent, applying this principle, albeit without explicit recognition of the discretion afforded by the rule.5
I also share the view articulated by Justice Zahra in Anglers that in addition to considering whether the matter was previously decided correctly under the gov*233erning legal principles, the jurisprudential significance of the legal issues presented should also be considered when deciding a motion for rehearing.6 It is only with careful review of this Court’s prior rulings that I approach a decision on a motion for rehearing.
In this case I agree, first, with the legal analysis of the provisions of the Michigan Campaign Finance Act (MCFA)7 at issue set forth in Justice MARKMAN’s opinion. The public school district’s administration of the payroll deduction plan is both a “contribution” and an “expenditure” for political purposes under the MCFA, which violates MCL 169.257(1). Justice HATHAWAY’s position that “nothing in the plain language of MCL 169.257(1) prohibits a school district from administering a payroll deduction system that allows [MEA] members to automatically send contributions to the . .. MEA-PAC”8 misconstrues the MCFA.
Second, this case plainly involves issues of substantial jurisprudential importance to our state. This case concerns “the separation of the government from politics in order to maintain governmental neutrality in elections, preserve fair democratic processes, and prevent taxpayer funds from . . . subsidizing] partisan political activities.”9 The legality of the administration of the payroll deduction plan is of considerable public interest given that the plan would have essentially allowed taxpayers to help fund a political action committee. Moreover, the case involved an issue of first impression that is not likely to reappear before the Court on a regular basis. Through the MCFA, the *234Legislature intended to keep public resources out of the political process, and the statute could not make this plainer.
Notably, the grant of the rehearing motion, which was timely filed, asked the Court to rehear a case that was decided several days before I was sworn in and after the case had pended for more than two years in our Court.10 To the extent that this case may be deemed to be precedent, its precedential value is de minimis, at best. As noted by Justice MARILYN KELLY in Petersen v Magna Corp, “[s]tare decisis attempts to balance two competing considerations: the need of the community for stability in legal rules and decisions and the need of courts to correct past errors.”11 In Robinson v Detroit,12 this Court set forth four factors to be considered before this Court overrules a previously decided case. The purpose of enunciating these factors was to ensure that respectful consideration would be given to the cases decided by our predecessors before such cases are overruled. “The first question, of course, should be whether the earlier decision was wrongly decided.”13 Consistently with Justice MARILYN KELLY’s explanation in Petersen14 of the competing considerations that the doctrine of stare decisis attempts to reconcile, the *235remaining three factors balance the need to correct error against the desire for stability and reliability in the law. Specifically, the Court observed that it should also review “whether the decision at issue defies ‘practical workability,’ whether reliance interests would work an undue hardship, and whether changes in the law or facts no longer justify the questioned decision.”15 When a case is considered on rehearing, none of the Robinson factors outweighs the need to issue a legally correct opinion. No reasonable legal reliance can be placed on an opinion that has not yet ended its procedural course, however extended, in our Court. The opinion at issue was only days old when the composition of the Court changed. The rehearing motion, timely filed, necessarily required adjudication by the newly composed Court. As a justice of the Court who had not before considered the merits of the underlying claim, it is my constitutional duty to address the legal merits of the issues presented. Simply put, I would be derelict in my duty if I were to give deference to legal reasoning with which I find fault. On rehearing, this case rises or falls on the merits of the legal claim. Blind allegiance to the notion of stare decisis is not appropriate and is a wholly unpersuasive rationale for allowing a days-old decision to stand.
In sum, rehearing was warranted in this case because, in my view, the MCFA plainly requires holding that the public school district’s administration of the payroll deduction plan is both an “expenditure” and a “contribution” that violates the act and the issue was both properly before the Court for rehearing and a matter of substantial jurisprudential significance to our state.
*236Zahra, J., concurred with Mary Beth Kelly, J.

 Anglers of the AuSable, Inc v Dep’t of Environmental Quality, 489 Mich 884, 885 (2011) (Zahra, J., concurring).


 Id. at 885-886.


 Id. at 887.


 See id.


 Id. at 888, citing United States Fidelity & Guaranty Co v Mich Catastrophic Claims Ass’n (On Rehearing), 484 Mich 1; 795 NW2d 101 (2010); Duncan v Michigan, 488 Mich 957 (2010) (Davis, J., concurring); McCready v Hoffius, 459 Mich 1235 (1999).


 See Anglers, 489 Mich at 889.


 MCL 169.201 et seq.


 Post at 251.


 Ante at 231.


 The Court of Appeals issued its opinion in this case on August 28, 2008. The MEA applied for leave to appeal on October 8, 2008. On May 8, 2009, this Court ordered oral argument on the application. Nearly six months later, on November 5, 2009, this Court heard oral argument on the application. Approximately seven months later, on June 4, 2010, this Court granted the MEA’s application for leave to appeal. Then, three days before the composition of the Court was set to change, the prior majority entered an opinion on December 29, 2010, more than two years after the MEA applied for leave to appeal.


 Petersen v Magna Corp, 484 Mich 300, 314; 773 NW2d 564 (2009).


 Robinson v Detroit, 462 Mich 439; 613 NW2d 307 (2000).


 Id. at 464.


 Petersen, 484 Mich at 314.


 Robinson, 462 Mich at 464 (citation omitted).